Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Elizabeth Richter on August 23, 2022.

The application has been amended as follows: 
In the Amendment filed on 8/16/2022:
Claim 12, last line, after “driver (11)” insert --, wherein during a closing movement of the movable furniture part (3), the activator (25) moves the driver (11) out of the parked position and the driver (11) moves the activator (25) into the retracted position by a force of the energy storage device--.
Allowable Subject Matter
Claims 1, 3-6, 8, 10-14 are allowed. Claims 3-6, 8, 10-14 have been renumbered as 2-5, 6, and 7-11, respectively.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest, in combination with all the elements recited in each of the independent claims, the limitations in (i) Claim 1 of wherein the transmission gear (30) is a gear with a transmission ratio which can be varied via the movement of the opening driver (23); (ii) Claim 3 of wherein with a constant movement of the opening driver (23) in the opening direction, the movement of the driver (11) from the retraction position to the parked position becomes slower; (iii) Claim 5 of wherein the second guide path (21) has a linear section and an angled section and, when the opening driver (23) is arranged on the angled section, the opening activator (26) is decoupled from the opening driver (23) and the driver (11) is arranged in the parked position; (iv) Claim 6 of wherein a winding edge for the cable pull (33, 34) is formed on the disc (32), said winding edge having a radius which varies relative to an axis of rotation of the disc; (v) Claim 8 of wherein the at least one non-circular gear has teeth that are arranged along a curve which extends at a non-constant distance from an axis of rotation of the non-circular gear; (vi) Claims 10 and 12 of wherein during a closing movement of the movable furniture part (3), the activator (25) moves the driver (11) out of the parked position and the driver (11) moves the activator (25) into the retracted position by a force of the energy storage device; (vii) Claim 11 of wherein the activator (25) in the retraction position is freely movable in the opening direction relative to the driver (11); (viii) Claim 14 of wherein when the opening driver (26) is moved at constant speed from the retracted position to the parked position, the speed of the driver (11) is reduced.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










HVT
August 23, 2022

/HANH V TRAN/Primary Examiner, Art Unit 3637